Citation Nr: 1011874	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-31 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for service-connected fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from August 1991 to October 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which granted service connection for 
fibromyalgia and assigned a 20 percent rating effective March 
16, 2005.

The Board remanded this issue in October 2007 and April 2008 
for additional development and to address due process 
concerns.  The actions directed by the Board, to include 
obtaining VA treatment records, making arrangements to obtain 
private treatment records, and scheduling the Veteran for an 
appropriate VA examination, have been accomplished and the 
matter returned for appellate review.  

The Veteran presented testimony before the undersigned 
Veterans Law Judge in February 2008.  A transcript of the 
hearing is of record. 

The Veteran submitted additional lay and medical evidence 
directly to the Board in November 2009, which was accompanied 
by a waiver of RO consideration and, therefore can be 
considered in this decision.   See 38 C.F.R. § 20.1304 
(2009).


FINDING OF FACT

The Veteran's fibromyalgia is constant, or nearly so, and 
refractory to therapy.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 40 percent for 
service-connected fibromyalgia have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5025 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2009).  

Service connection for fibromyalgia was established with a 20 
percent evaluation pursuant to 38 C.F.R. § 4.71a, DC 5025, 
effective March 16, 2005.  See December 2005 rating decision.  

The Veteran contends that he is entitled to a 40 percent 
rating due to widespread pain in his left shoulder, right 
leg, and the entire length of his spine; depression; 
inadequate pain therapy, to include acupuncture and 
chiropractor visits; sleep disturbance; and constant 
stiffness.  See notice of disagreement (NOD) received April 
2006; October 2006 VA Form 9; February 2008 hearing 
transcript; statements in support of claim dated May 2008 and 
November 2009.  The Board finds that the Veteran is competent 
to discuss specific symptoms that he experiences.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  The Board further 
finds that his competent assertions are credible.  

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, 
primary fibromyalgia syndrome) with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, is to be rated 20 
percent disabling if the symptoms are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but symptoms that are 
present more than one-third of the time; and 40 percent 
disabling if the symptoms are constant or nearly constant, 
and are refractory to therapy.  A note to DC 5025 provides 
that widespread pain means pain in both the left and right 
sides of the body, that is both above and below the waist, 
and that affects both the axial skeleton (i.e., cervical 
spine, anterior chest, thoracic spine, or low back) and the 
extremities.  The 40 percent evaluation is the maximum rating 
available for this condition under this diagnostic criteria.  

The medical evidence in this case consists of both VA and 
private treatment records.  They reveal that throughout the 
course of the appeal, the Veteran has consistently sought 
treatment for pain management at both the VA and private 
facilities, to include physical therapy.  See records from 
Jacksonville Physical Therapy/Dr. H. Morton; Central Arkansas 
Health Care System; Dr. Merrick; Cabot Medical Clinic; and 
Back in Action Chiropractic Family Practice.  

The Veteran underwent a VA compensation and pension (C&P) 
fibromyalgia examination in June 2005, at which time he 
reported symptoms consisting of tender spots in his neck as 
well as up and down his spine, over his shoulders, and in his 
arms and legs.  He also complained of insomnia, headache, 
fatigue, constipation, intermittent chest pain, depression, 
and lightheadedness, but denied symptoms of Raynaud's 
disease.  Treatment consisted of Etodolac, Nortriptyline, 
Tramdol, acupuncture, and multiple trigger point injection, 
which seemed to be of some benefit.  Physical examination 
revealed multiple tender points, bilaterally, starting at the 
base of the neck and trapezius area and going up and down the 
neck over both scapular areas.  There were also tender areas, 
bilaterally, from the thoracic spine down through and 
including the lumbar spine, tender spots over both hips and 
buttocks, and tenderness above and below both elbows, both 
knees and in the thighs.  

The Veteran was diagnosed with fibromyalgia.  The examiner 
noted that the symptoms of fibromyalgia noted, as well as 
insomnia and the multiple tender spots up and down his spine 
in the neck, trapezius areas, scapular areas, above and below 
the elbows and above the knees, are all typical of 
fibromyalgia and his history and physical findings 
distinguish the fibromyalgia from his service-connected 
disabilities of right shoulder bursitis, degenerative disc 
disease of the lumbar spine, and posttraumatic degenerative 
disc disease of the cervical spine.  

The Veteran underwent a VA C&P muscles examination in July 
2009, at which time his claims folder was reviewed.  He 
described widespread myofascial pain involving the left 
trapezius, neck, dorsal spine, lumbar spine, posterior 
shoulders, bilateral shoulders, anterior neck, elbows and 
hips.  The Veteran reported that the pain was near-constant, 
but did describe intermittent breaks during the day, at which 
time he does not realize he has pain.  He had been followed 
in the pain clinic for quite some time and had received 
acupuncture for the condition, which helped.  He also 
reported taking Naprosyn and Tizanidine daily, which also 
helped.  

The Veteran indicated that he slept poorly, averaging about 
five hours per night with three interruptions.  It was noted 
that he was diagnosed with obstructive sleep apnea earlier 
during the year and was placed on a continuous positive 
airway pressure unit, which had not helped.  The Veteran 
noted daily intermittent fatigue, usually in the evening 
after a long day.  He had occasional paresthesias involving 
the left hand, which occasionally woke him, but denied 
paresthesias elsewhere.  The Veteran also described some 
stiffness of the spine and reported that his knees will 
tighten on occasion, but denied other joint stiffness.  He 
described stable tension-type headache from an Arnold Chiari 
malformation dating back to the mid-1990s, which had not 
changed in character since the diagnosis of fibromyalgia.  
The headache basically remained stable and did not require a 
lot of treatment.  

The Veteran indicated that he was diagnosed with mild 
depression one year prior and treated successfully with 
antidepressants.  He stated that the depression was stable 
and that he was without symptomatology at that time.  The 
Veteran took Cymbalta daily for his mood.  He denied any 
knee-related complaints, ankle-related complaints, 
paresthesias of the feet or right hand, Raynaud's phenomena, 
irritable bowel syndrome symptoms, and anxiety.  

Physical examination revealed 14/18 tender points, with the 
areas on the lateral hips and bilateral knee regions missing.  
He did have some tenderness along the medial thigh regions, 
but there was no tenderness over the lateral hips.  The 
Veteran also had positive carpal tunnel syndrome testing with 
a positive Tinel's and Phalen's regarding the left hand, 
which was consistent with the paresthesias.  Neurologic 
examination otherwise was grossly normal.  Joints were 
examined revealing full range of motion and significant pain 
on motion of the joints of the distal arms and legs, 
bilaterally.  The diagnostic impression was fibromyalgia.

The examiner noted that the Veteran did have fibromyalgia, 
which was manifested by widespread musculoskeletal pain down 
through the proximal leg regions, bilaterally.  Tender points 
were as described.  The examiner also noted that the Veteran 
slept poorly, which was likely a combination of his sleep 
apnea as well as his fibromyalgia.  The fatigue was as 
described.  The Veteran also described intermittent stiffness 
of the knees, but more persistent stiffness of the spine.  
Paresthesias of the left hand may very well be related to 
carpal tunnel syndrome, as he did have positive provocative 
findings typical or carpal tunnel and this is likely not a 
characteristic of the fibromyalgia.  The headaches are a 
chronic condition which long existed prior to the 
fibromyalgia and likely not related to fibromyalgia.  
Headaches were also noted to have remained stable without 
increase in symptoms.  The examiner also noted that the 
Veteran denied irritable bowel symptoms, anxiety and 
Raynaud's phenomena and that his depression was stable.  The 
examiner again noted that the Veteran's symptoms were near 
constant and had benefitted from treatment, although 
refractory to a degree.  

The evidence of record supports the assignment of a 40 
percent evaluation during the entire period in question.  As 
noted above, the Veteran has competently and credibly 
described widespread pain, stiffness, and inadequate pain 
therapy.  Moreover, the July 2009 VA examiner clearly 
reported that the Veteran's symptoms were near constant and 
had benefitted from treatment, although refractory to a 
degree.  The Board acknowledges that the VA examiner noted 
that the symptoms were refractory to a degree rather than 
completely refractory.  The Board also acknowledges that the 
Veteran has indicated on VA examination that he has obtained 
some benefit from the various treatments he has received.  In 
light of the July 2009 VA examiner's opinion, however, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the evidence in total supports the 
assignment of a 40 percent evaluation under DC 5025.  See 
38 C.F.R. § 4.7.  

The Board is assigning the Veteran's fibromyalgia the maximum 
schedular rating available under DC 5025.  The law provides 
that no additional higher rating is available for functional 
loss due to pain.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
In addition, 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 and DeLuca 
do not apply in this case as the Veteran's disability is not 
evaluated on the basis of limitation of motion.  For these 
reasons, no further increase for functional loss is 
warranted.  

The rating schedule represent, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's fibromyalgia, to 
include pain, stiffness and paresthesias, are contemplated by 
the rating criteria (i.e., 38 C.F.R. §4.71a, DC 5025), which 
reasonably describe the Veteran's disability.  Therefore, 
referral for consideration of an extraschedular rating is not 
warranted.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the 
Board's assignment of an initial 40 percent evaluation for 
fibromyalgia is the highest rating available under the 
pertinent diagnostic criteria, this action represents a 
complete grant of the benefit sought on appeal such that the 
duty to notify and assist has been met to the extent 
necessary.  


ORDER

An initial evaluation of 40 percent for service-connected 
fibromyalgia is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


